         Case 1:21-cv-02999-LAP Document 15 Filed 09/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUMEERA RASUL,

                      Plaintiff,
                                               No. 21-CV-2999 (LAP)
-against-
                                                       ORDER
R/GA MEDIA GROUP, INC., et al.,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     The parties shall appear for a teleconference on November

23, 2021 at 9:00 a.m. using the dial-in 877-402-9753, access

code 6545179.

SO ORDERED.

Dated:       September 21, 2021
             New York, New York



                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
